UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                      )
UNITED STATES OF AMERICA,             )
                                      )
              Plaintiff,              )
                                      )
      v.                              )             Civil Action No. 04-0798 (PLF)
                                      )
ALL ASSETS HELD AT BANK JULIUS, )
Baer & Company, Ltd., Guernsey        )
Branch, account number 121128, in the )
Name of Pavlo Lazarenko et al.,       )
                                      )
              Defendants In Rem.      )
____________________________________)


                                            ORDER

              For the reasons stated in the Opinion issued this same day, it is hereby

              ORDERED that the United States’ motion for summary judgment to strike the

claim of Pavel Lazarenko to all assets held in the Balford Trust [Dkt. No. 554] is GRANTED.

              SO ORDERED.


                                                              /s/
                                                            PAUL L. FRIEDMAN
                                                            United States District Judge

DATE: April 2, 2020